PER CURIAM.
The appellants, 126th Avenue Landfill, Inc., and Richard L. Hain, Sr., appeal an order dismissing their inverse condemnation action for lack of subject matter jurisdiction. We conclude that the trial court was correct in determining that the appellants failed to exhaust their administrative remedies by not availing themselves of the administrative procedure for review and remedy of takings claims found in Pinellas *722County Ordinance No. 90-66. However, we agree with Pinellas County’s suggestion that the trial court action should be stayed for an appropriate time period to allow the appellants to exhaust the above-stated administrative remedy.
Accordingly, the order dismissing the appellants’ inverse condemnation action is reversed, and this cause is remanded for proceedings consistent with this opinion.
ALTENBERND, A.C.J., and WHATLEY and STRINGER, JJ., Concur.